Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hull (US 2015/0090405).
Regarding claim 1, Hull discloses a combination of a sonotrode (50) and an anvil (70) for ultrasonic welding of plastic, wherein the sonotrode comprises:
a.    a sonotrode surface (contact surface 56), for the positioning of sonotrode welding contact elements (4), said sonotrode surface (3) comprising at least one sonotrode surface side (5), and 
b.    at least one row of at least one sonotrode welding contact element (plateau surfaces 60) provided so that during the welding it is in contact with the plastic, said sonotrode welding contact element comprising a first plateau surface and a first series of at least one first lateral surface, said first lateral surface comprising a first substantially straight surface, said at least one row of at least one sonotrode welding 
wherein said first series of each said sonotrode welding contact element of a first row comprises a first adapted lateral surface that joins at least one part of said first plateau surface with at least one part of aforesaid sonotrode surface side, wherein said first adapted lateral surface comprises a first curved surface positioned between said first plateau surface and said first substantially straight surface, wherein said first curved surface has a convex outward arch (as shown in Figs. 9, 9A-B, and 10A-E, rectangular plateau surfaces 60 may be radiused or curved with flat regions and inflection points between the peeks and troughs – see paragraphs [0072]-[0073] and [0075]),
and wherein said anvil (70) comprises:
c. an anvil surface (engagement surface 78) for the positioning of anvil welding contact elements, said anvil surface  comprising at least one anvil surface side (see Fig. 3),
d. at least one row of at least one anvil welding contact element (energy directors 79) provided so that during the welding at least one row of at least one anvil welding contact element is in contact with the plastic, wherein said anvil welding contact element comprises a second plateau surface and a second series of at least one second lateral surface, whereby aforesaid second lateral surface comprises a second substantially straight surface, wherein said at least one row of at least one anvil welding contact element is positioned according to said anvil surface side (energy directors 79 employ rectangular, plateau surfaces – see Figs. 9, 9A-B and 10A-E and paragraphs [0072]-[0073]),

wherein said sonotrode welding contact element is positioned in relation to said anvil welding contact element such that said sonotrode welding contact element is positioned during welding next to said anvil welding contact element and is provided to form each at least one part of a weld seam (horn 50 and anvil 70 are shown in an open configuration in Figs. 11A and 11C and a closed configuration in Figs. 11B and 11D).
Regarding claims 4 and 7, Hull discloses the size of the energy director 79 is 0.008 inches (0.2 mm) which creates an area of 0.04 mm2 which is smaller than 25 mm2. Base on Figs. 11A-D, the plateau surfaces 60 of horn 50 have the same size.
Regarding claim 8, Hull discloses said first row of ultrasonic welding contact elements is positioned directly opposite said first row of anvil welding contact elements (butt-surface alignment shown in Figs. 11A-B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 2015/0090405) in view of Lyons (US Patent 5,931,324).
Regarding claim 10, Hull discloses a method for ultrasonic welding using the ultrasonic welding system described above. However, Hull does not disclose the blow-molded plastic container as claimed by the applicant. Regarding this difference, the applicant is directed to the reference of Lyons.
Lyons discloses a method for ultrasonically welding an injection molded handle 14 to the body 12 of a blow-molded container 10. See col. 1, lines 11-16.
It would have been obvious to one having ordinary skill in the art employ a blow-molded container, as taught by Lyons, in the method of Hull on order to provide the predictable result of creating containers or packages with desired shape and physical strength.
Regarding claim 11, Lyons discloses applying ultrasonic energy at targeted locations to effect the ultrasonic bond. See col. 5, lines 31-44. It is the examiner’s position that meets applicant’s limitations of determining the weld section (90) on the blow-molded surface, clamping the plastic container between the horn and anvil and forming the weld seam
claim 14, Hull discloses the method and apparatus is intended for use in a form/fill/seal packaging system which creates a package, fills the package with a product, seals the filled package and separates successive packages. See paragraph [0004]. Hull further discloses a prior art form/fill/seal method and apparatus which employs a cutting means to separate the successive products. See paragraph [0008].
Regarding claim 15, it is the examiner’s position that mechanical cutting is well known and conventional in the art and would have been obvious to employ in the method of Hull in order to separate the successive packages.
Regarding claim 16, Lyons discloses the container 10.
Regarding claim 17, Hull discloses forming a container and filling it. It is the examiner’s position that this filling must be accomplished through an opening or open mouth.
Regarding claim 18, Hull discloses making products for vending machines See paragraph [0003]. It is the examiner’s position that must of such products are foodstuffs (i.e. chips, pretzels, etc.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 9, said first height H1, said first width B1, said second height H2 and said second width B2 all lack antecedent basis in the claims.

Allowable Subject Matter
Claims 2-3, 5-6, 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745